UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7128


DERRELL JOHNSON,

                    Plaintiff - Appellant,

             v.

C.T. WOODY, JR., Sheriff,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-00708-CMH-JFA)


Submitted: January 26, 2018                                       Decided: January 31, 2018


Before MOTZ, KING, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Derrell Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrell Johnson appeals the district court’s order dismissing, without prejudice, his

42 U.S.C. § 1983 (2012) complaint for failure to immediately notify the court of a change

in his address. We review for abuse of discretion a district court’s dismissal pursuant to

Fed. R. Civ. P. 41(b). See Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989). Our

review of the record reveals that, although the district court’s June 30, 2017, order was

returned without delivery to Johnson, Johnson had provided the court with his correct,

current address, which did not change. * Because the record does not support the district

court’s rationale for dismissal, we conclude that the dismissal constituted an abuse of

discretion. See Scott v. Family Dollar Stores, Inc., 733 F.3d 105, 112 (4th Cir. 2013)

(noting that “district court abuses its discretion by resting its decision on a clearly

erroneous finding of a material fact” (internal quotation marks omitted)).

       Accordingly, we vacate the dismissal order and remand the case to the district

court to allow Johnson another opportunity to comply with the June 30, 2017, order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                            VACATED AND REMANDED



       *
         The record does not reveal why the order was returned as undeliverable. We note
that the district court had no reason to suspect that the failed delivery was based on the
fortuity of the mail rather than a change of Johnson’s address.


                                             2